DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed 3/22/21. In the amendment claim 1 has been amended, claims 1-20 are pending, and claims 14-20 remain withdrawn from consideration. The amendments made to the claims have overcome the objections and 35 USC 112, 102 and 103 rejections previously set forth in the office action mailed 12/22/20, but do not place the application in condition for allowance for the reasons set forth below.
Response to Arguments
Applicant’s arguments filed 03/22/21 with respects to claims 1-13 have been considered but moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 11 and 12 are objected to because of the following informalities: 
Re. claim 11, line 3-6, “each of the endpoints being located at an end of both sides of the first convex portion having the two endpoints in the circumferential direction.” should be changed to --each of the endpoints being located at an end of both sides of the first convex portion wherein extend in the circumferential direction.--
Re. claim 12, line 8, “connecting a top surface of the mountain shape” should be changed to --connecting to [[a]]the top surface side of the mountain shape--; lines 11,13 and 14, “the top surface” should be changed to --the top surface side--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, line 3-5, the limitation “a distance from an intersection of a straight line vertically extending from the inflection point to the plane portion and the plane portion to the endpoint” renders the claim indefinite because it is unclear how an intersection of a straight line vertically extending from the inflection point to the plane portion and the plane portion to the endpoint, would form a distance. An intersection is only a point intersected between two lines. And a distance must be connected between two different points. 
Claim 12, line 13-14, the limitation “the bottom” renders the claim indefinite because it is unclear whether this limitation refers to “the bottom side” of line 7 or “the bottom surface” of line 9. For the purpose of examination, the bottom is treated as the bottom surface of the valley shape. Claim 13 is also rejected for being dependent on claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peters et al., US20020038129A1, herein “Peters”.
Re. claim 1, Peters discloses a medical elongated body 334 (Fig. 12) comprising: 
a tube shaped body 334 (Fig. 12), the tube shaped body having a slit 339 extending in a spiral shape while meandering ([0050], helical cut 339], the slit being formed from a first opposing surface and a second opposing surface (See capture 1); 
the first opposing surface forming a first convex portion (Fig. 12 or Capture 1 shows that the first opposing surface forming a first convex portion), the first convex portion having a wide portion having a width widening in a circumferential direction of the tube shaped body (Capture 1); 
the second opposing surface forming a concave portion (Fig. 12 or Capture 1 shows that the second opposing surface forming a concave portion) that surrounds and accommodates the wide portion of the first convex portion (Capture 1, the second opposing surface surrounds and accommodates the wide portion) , the first convex portion having a plane portion and two side portions (See Capture 2), the two side portions being connected to both end portions of the plane portion of the first convex portion in the circumferential direction (See Capture 2); and 
wherein the two side portions and the plane portion have tangential discontinuity in which each of the two sides portions have an endpoint (Capture 2, each side portion have a tangential discontinuity with the plane portion at an end point) with the plane portion and an angle between the each of the side portions and the plane portion is 90 degrees or less (See Capture 2).

    PNG
    media_image1.png
    770
    631
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    681
    597
    media_image2.png
    Greyscale

Re. claim 11, Peters further discloses each of the endpoints being located at an end of both sides of the first convex portion (See Capture 2) having the two endpoints in the circumferential direction (See Capture 2).
Re. claim 12, Peters discloses a medical elongated body 34 (Fig. 6) comprising: 
a tube shaped body 34 (Fig. 6) provided with a belt portion which is a plate member extending in a spiral shape (See Capture 3, the belt portion/plate member extending in a spiral shape), the belt portion having two side surfaces, each of the two side surfaces having a mountain shape and a valley shape (See Capture 3); 
each of the mountain shape and the valley shape having a width wider in an extending direction of the belt portion at a top surface side of the mountain shape and at a bottom side of the valley shape (See Capture 4, the width widens in an extending direction of the belt portion at a top surface side of the mountain shape and at a bottom side of the valley shape); 
a connection surface connecting a top surface of the mountain shape and a bottom surface of the valley shape, the connection surface having an S shape (See Capture 4); and 
wherein the connection surfaces of the top surface of the mountain shape and the bottom surface of the valley shape have tangential discontinuity in which each of the connection surfaces has an endpoint with the top surface and the bottom and an angle between the each of the connection surfaces and the top surface and the bottom is 90 degrees or less (See Capture 5, each connection surfaces have tangential discontinuity with the top surface (of the mountain) and bottom surface (of the valley), and the angles, between the connection surfaces with either the top surface or bottom surface, are 90 degrees or less).

    PNG
    media_image3.png
    682
    678
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    696
    562
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    760
    794
    media_image5.png
    Greyscale

Re. claim 13, Peters discloses wherein the mountain shape and the valley shape each have a same shape (See Fig. 6).
Claims 2-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peters et al., US20020038129A1, evidenced by NPL-Worktop-express.co.uk.) 
Re. claim 2, Peters further discloses wherein at least one of the two side portions has a curved surface (Peter discloses a similar embodiment 234 of Fig. 11 ([0049]) (similar to 334), wherein the corner (the corner, is formed between the plane portion and the side portion, having the end/tangent points) is radiused (a radiused corner is demonstrated/evidenced in Capture 6 (of NPL – worktop-express.co.uk.) below) (the radiused corner in Peter, 234, is curved having the tangential discontinuity between the plane portion and the side portion).

    PNG
    media_image6.png
    338
    618
    media_image6.png
    Greyscale

Re. claim 3, Peters further discloses wherein the curved surface of the at least one of the two side portions is connected to the plane portion ([0049], the slit of the medical elongated body 234, having the radiused corners formed/connected between each of the two side portions and the plane portion).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Krause, (US20140114312A1), herein “Krause”.
Re. claim 4, Peters is silent about wherein the curved surface of at least one of the side portion has a first curved surface and a second curved surface, the first curved surface and the second curved surface having different bending directions.
However, Krause teaches a similar device, in the same field of endeavor, the medical elongated device, having a tube shape body 120, Figs. 6-9B, a slit 128. The slit 128 has two side portions, wherein each side portion having a curved surface which has a first curved surface and a second surface, wherein the first and second surfaces having different bending directions (See Capture 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the side portion’s shape of Peters’ device with the shape of the side portion of Krause since the replacement would have yielded predictable results, namely, a manner of connecting the plane portion of the slit. Therefore, the simple substitution of one known element for another producing a predictable result renders the claim obvious. KSR, 550 U.S. at, 82 USPQ2d at 1396.
Re. claim 5, Krause further teaches wherein the first curved surface and the second curved surface are in a point symmetric shape (See Capture 7 below, S shape has a point symmetric shape).

    PNG
    media_image7.png
    310
    595
    media_image7.png
    Greyscale

Re. claim 6, Krause further teaches an inflection point, the inflection point extending between the first curved surface and the second curved surface (See CAPTURE 7 above, S shape must have an inflection point between the two curved surfaces).
Re. claim 9, Krause further teaches wherein the angle between the each of the side portions and the plane portion (as shown in CAPTURE 6 below, the angle formed by the plane portion and the each of the side portion defined as a1) is larger than an angle between a straight line connecting the end point and the inflection point and the plane portion (as shown in Capture 6, the angle b1 is formed between the straight line connecting the endpoint and the inflection point and the plane portion), (the angle a1 is larger than the angle b1).

    PNG
    media_image8.png
    244
    477
    media_image8.png
    Greyscale

Re. claim 10, Krause further discloses a distance from an intersection of a straight line vertically extending from the inflection point to the plane portion and the plane portion to the endpoint is longer than a distance from the inflection point to the plane portion (See CAPTURE 8 which is similar to Fig. 4 of the instant application as best understood by the examiner).

    PNG
    media_image9.png
    398
    609
    media_image9.png
    Greyscale

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Peters, in view of Krause and further in view of Forster et al. (US20090182416), herein “Forster”.
Re. claim 7, combined Peters and Krause is silent about an intermediate plane portion, the intermediate plane portion linearly extending between the first curved surface and the second curved surface. 
However, Forster teaches a similar device, wherein the spiral slit 20 (Fig. 1B) of Forster having two side portions; each side has a curved surface which is formed by a first and a second curved surfaces having different bending directions. And an intermediate plane portion created by the first and second curved surfaces, wherein the intermediate plane portion linearly extending between the first curved surface and the second curved surface (as best shown in Capture 10 below). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the slit shape and pattern of the combination of Peter and Krause’s device with the slit shape and pattern of Forster’s device since the substitution would have yielded predictable results, namely, a manner of giving the flexibility in the tube. Therefore, the simple substitution of one known element for another producing a predictable result renders the claim obvious. KSR, 550 U.S. at, 82 USPQ2d at 1396.
Re. claim 8, combined Peters and Krause is silent about a spiral on which a plurality of the intermediate plane portions is aligned is disposed at a position different from other spirals on which a plurality of the plane portion is aligned, and the spiral being parallel to the other spirals.
However as discussed in claim 7, Foster discloses about a spiral on which a plurality of the intermediate plane portions is aligned is disposed at a position different from other spirals on which a plurality of the plane portion is aligned, and the spiral being parallel to the other spirals (as shown in CAPTURE 10 below, wherein the spiral of the immediate plane (short discontinued arrows) is placed in a different position than the spiral slit of the plane (long discontinued arrows) and these two types of spiral are parallel to each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the slit shape and pattern of combination of Peters and Krause’s device with the slit shape and pattern of Forster’s device since the substitution would have yielded predictable results, namely, a manner of giving the flexibility in the tube. Therefore, the simple substitution of one known element for another producing a predictable result renders the claim obvious. KSR, 550 U.S. at, 82 USPQ2d at 1396.

    PNG
    media_image10.png
    607
    487
    media_image10.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/U.N.V./
Examiner
Art Unit 3771



/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771